                                                                          JS-6
   Case 2:20-cv-07671-PA-AFM Document 10 Filed 08/28/20 Page 1 of 2 Page ID #:77

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 20-7671 PA (AFMx)                                          Date    August 28, 2020
 Title            Timothy L. Robbins v. JPMorgan Chase Bank, National Association



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                         N/A
                Deputy Clerk                              Court Reporter                      Tape No.
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                  IN CHAMBERS - COURT ORDER

       The Court is in receipt of a Notice of Removal filed by defendant JPMorgan Chase Bank,
National Association (“Defendant”). (Dkt. 1 (“Removal”).) The Notice of Removal alleges the Court
possesses diversity jurisdiction over this action pursuant to 28 U.S.C. § 1332. (Id. at 3.)1/

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Kokkonen v. Guardian Life Ins. Co., 511 U.S.
375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court would
have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). “The removal statute is strictly
construed against removal jurisdiction, and the burden of establishing federal jurisdiction falls to the
party invoking the statute.” California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir.
2004) (citing Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)). “Federal
jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.” Gaus v.
Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        Jurisdiction may be based on complete diversity of citizenship, which requires all plaintiffs to
have a different citizenship from all defendants, and for the amount in controversy to exceed $75,000.00.
See 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural person must be a citizen
of the United States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd., 704 F.2d
1088, 1090 (9th Cir. 1983). Persons are domiciled in the places they reside with the intent to remain or
to which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).


         1/
               Defendant has also filed a Request for Judicial Notice in support of the Notice of
Removal. (Dkt. 4.) Defendant asks the Court to take notice of: (1) the Los Angeles Superior Court
Docket in the matter titled Timothy L. Robbins vs. JPMorgan Chase Bank, N.A., where it was assigned
Case No. 20SMCV01020 (“State Court Action”); and (2) JPMorgan Chase Bank, N.A.’s Articles of
Incorporation dated September 10, 2004, as maintained on the web landing page for JPMorgan Chase
Bank N.A., by U.S. Securities and Exchange Commission (“SEC”) as part of its “EDGAR” (“Electronic
Data Gathering Analysis and Retrieval”) database. Because the Court did not rely on this information in
reaching its decision, the Court denies the Request for Judicial Notice as moot.

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
   Case 2:20-cv-07671-PA-AFM Document 10 Filed 08/28/20 Page 2 of 2 Page ID #:78

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-7671 PA (AFMx)                                          Date   August 28, 2020
 Title          Timothy L. Robbins v. JPMorgan Chase Bank, National Association

         The Notice of Removal states, “[t]he Plaintiff alleges that he is an individual resident of Los
Angeles County. [Complaint, ¶ 2.]” (Removal at 4; see also id. at Ex. 1 (“Compl.”) ¶2 (“At all times
herein mentioned Plaintiff TIMOTHY L. ROBBINS (“ROBBINS”) was a resident of Los Angeles
County.”).) Residence is not necessarily the same as domicile. Kanter, 265 F.3d at 857 (“A person
residing in a given state is not necessarily domiciled there, and thus is not necessarily a citizen of that
state.”). Thus, Defendant has not adequately alleged Plaintiff’s citizenship. Id. (“Absent unusual
circumstances, a party seeking to invoke diversity jurisdiction should be able to allege affirmatively the
actual citizenship of the relevant parties.”).

        For these reasons, the Court concludes that Defendant has not met the burden of showing this
Court has subject matter jurisdiction over Plaintiff’s claims. This action is therefore remanded to the
Superior Court of California for the County of Los Angeles, Case No. 20SMCV01020, for lack of
subject matter jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                    Page 2 of 2
